Title: From John Adams to Elbridge Gerry, 3 May 1797
From: Adams, John
To: Gerry, Elbridge



Dr Sir
Phila. May 3. 1797

I have this morning yours of the 25th and as yours are the best Letters I receive I must hasten to acknowledge it. But the Press upon me is so great that I must be very short.
Your Brief of the formidable Position of France is very true as it appears, at present: but Intelligence of the surest kind which is not laid before the public shews it to be all hollow at home and abroad: in Spain, Holland, Italy, and even in France itself.
The English affairs are well described in your Letter: but England can go thro Revolutions as well as America and France and sink their debt in Paper in the same Way. But will England be the weaker or less formidable to France for this? Ask Oliver Cromwell. I believe she would be more dreadful to France, after going through all the Horrors that france has experienced than she is now.
You Speak of an English Party. The French call all Americans who are not their Fools English men. Is there any English Party in the sense that there is a french Party? I.e. a Party for forcing Us or seducing Us off our neutral Ground into a War with France? if there is I know it not but should be glad to discover it. on the contrary there is a Party and a numerous and powerful one too, who are striving to force Us off our neutral Ground into a War with England.
You know as well as any Man in the United States that france under all Governments from the Year 1776, from the Days of Deane De Coudray and Marshall Mailbois, through Luzerne  & Marbois down to this moment have invariably preserved a Course of Intrigue to gain an undue Influence in these states.—to make Us dependent upon her, and to keep up a quarrell with England. I want a Weeks conversation and to write a Volume to you upon this, but your Recollections will supply enough.
I am a little surprized at your sorrow that Monroe was recalled.—His House was a battery playing incessantly under the Engineer T. Paine upon the Religion the Government the Policy of this Country.—I would as soon appoint Tom Paine to be Ambassador in France.—He will not tell you the Cause of his recall.—I would rather fill all foreign Places with Antigallicans sooner than with servile fawning base intriguing flatterers of french Jacobins, and worthless Speculators in French funds and Confiscations.
I am amazed at your Language about the Power of France.—Where is it possible for her to get ships to Send thirty thousand Men here? We are double the Numbers We were in 1775—We have four times the military skill and We have eight times the Munitions of War.—What would 30,000 Men do here? As to going to War with France lightly, I know of nobody who is willing for it—But she has already gone to War with Us lightly.—She is at War with Us: but We are not at War with her.—
The Pique of France was not the recall of Monroe—The truth is he was despized there, and coldly and contemptuously treated, untill the Caprice took them to sett off their Affront to Pinckney by a splendid Audience of Leave to Monroe—
If possible We shall certainly avoid War. But Would a War with England be more comfortable to Us than a War with France?—If a War with France cannot be avoided but by an unjust and unnecessary War with England, what would you say then?
I would engage in a War with either or both together rather than prostrate our honour or Surrender our Independence. this must be Secret.—You must prepare yourself for Something—you cannot lie idle, by your fireside in these hard times. You must come on to Congress—or assist Us some way or other—Your Information Experience, Intrepidity and Fidelity are not to be lost in such times.
your assured Friend

John Adams